DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31, 32, 35-39, 42, 43, 49, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olesen US 2016/186722.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Olesen discloses:

determining a sequence of loads on a blade of a wind turbine in a wind turbine assembly in a revolution of a rotor associated with the blade (e.g., [0057], Fig. 4);
calculating a characteristic of a cyclic load on a component of the wind turbine assembly over at least one revolution of the rotor as a function of the determined sequence of loads (e.g., [0057], Fig. 4); and
presenting an auxiliary control input signal to a controller of the wind turbine to augment control of the wind turbine to derate the wind turbine (e.g., [0061]-[0063], Fig. 4).  
32.	The method of claim 31 wherein the augmenting control step is a function of the calculated characteristics of the cyclic load (e.g., [0061]-[0063], Fig. 4).
35.	The method of claim 31 wherein the sequence of loads is any of: a sequence of bending moments of the blade in one or more directions, a sequence of axial forces, or a sequence of shear forces (e.g., [0016], [0057]).
36.	The method of claim 32 wherein the calculated characteristic of the cyclic load is a mean of the sequence of loads, an extrema of the sequence of loads (e.g., [0050]), an amplitude of the sequence of loads, or a frequency of the sequence of loads.
37.	The method of claim 32 further comprising obtaining an operating state of the wind turbine assembly; and wherein the control input signal to augment control of the wind turbine assembly is a function of the calculated characteristic of the cyclic load and the obtained operating state of the wind turbine assembly (e.g., [0015], [0061]-[0063], Fig. 4).

39.	The method of claim 32 wherein presenting the auxiliary control input signal to the controller of the wind turbine to stop operation or modify the power limit as a function of the calculated characteristic of the cyclic load (e.g., [0061]).
42.	A system for augmenting control of a wind turbine assembly comprising:
a data processing system communicatively coupled to a controller controlling a wind turbine assembly, the data processing system configured to:
determine a sequence of loads on a blade of a wind turbine in a wind turbine assembly in a revolution of a rotor associated with the blade (e.g., [0057], Fig. 4),
calculate a characteristic of a cyclic load on a component of the wind turbine assembly over at least one revolution of the rotor as a function of the determined sequence of loads (e.g., [0057], Fig. 4), and
present an auxiliary control input signal to the controller of the wind turbine to augment control of the wind turbine to derate the wind turbine (e.g., [0061]-[0063], Fig. 4).  
43.	The system of claim 42 wherein the augmenting control step is a function of the calculated characteristic of the cyclic load (e.g., [0061]-[0063], Fig. 4).
49.	The system of claim 42 wherein the data processing system is further configured to obtain operating states of the wind turbine assembly; and

50.	The system of claim 42 wherein the data processing system determines the sequence of loads from representations of loads measured by at least one sensor on or in the blade of the wind turbine assembly (e.g., claim 1, Fig. 4, [0056]-[0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen in view of Schram et al. US 2007/0124025 (“Schram”).
Olesen does not explicitly disclose the features of claims 40 and 46-48.
Schram (in combination with Olesen) discloses:
40.	The method of claim 32 further comprising presenting the auxiliary control input signal to the controller of the wind turbine assembly as function of the calculated characteristic of the cyclic load of the first wind turbine assembly and at least one second wind turbine assembly (e.g., claim 10, Fig. 3).  

wherein the data processing system is further configured to present an auxiliary control input signal to a controller of a second wind turbine assembly as a function of the calculated characteristic of the cyclic load of the first wind turbine assembly (e.g., claim 10, Fig. 3).  
47.	The system of claim 43 wherein the data processing system is further configured to present the auxiliary control input signal to the controller of the second wind turbine assembly as function of the calculated characteristic of the cyclic load of the first wind turbine assembly and an operating state of the second wind turbine assembly (e.g., claim 10, Fig. 3).  
48.	The system of claim 43 wherein the data processing system is further configured to present the auxiliary control input signal to the controller of the second wind turbine assembly as function of the calculated characteristic of the cyclic load of multiple first wind turbine assemblies and an operating state of the second wind turbine assembly (e.g., claim 10, Fig. 3).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Olesen with Schram since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
One would have been motivated to make such a modification for those cases where maximum power of the whole wind farm is limited.  Such a modification would allow the .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Olesen in view of Egedal et al. EP 2302207 (“Egedal”).
Olesen does not explicitly disclose the features of claim 41.
Egedal (in combination with Olesen) discloses:
41.	The method of claim 32 further comprising evaluating an effect of the calculated characteristic of the cyclic load on expected lifespan the component of the wind turbine assembly, wherein the auxiliary control input signal is a function of the rate of consumption of the expected lifespan of the component of the wind turbine assembly (e.g., claim 1, Fig. 2, [0075]-[0085]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Olesen with Egedal since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
One would have been motivated to make such a modification in order to avoid mechanical overloads which act on a structural component of a power generating machine and which cause a significantly reduced fatigue life of the structural component, while as the same .

Claims 33 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen in view of Official Notice.  It is well known in the art that a wind turbine is derated when a main shaft vertical bending moment becomes negative.  For example, see Baek et al. US 2014/0334928 (e.g., [0127]).

Allowable Subject Matter
Claims 34 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
05/22/21